DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amending claim 1 and adding claim 5 by the amendment submitted by the applicant(s) filed on March 23, 2022.  Claims 1 – 5 are pending in this application.

Allowable Subject Matter
Claims 1 – 5 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 recites a method for manufacturing an optical semiconductor device structure including the specific steps limitation of removing an oxide layer of a Si based residue which is attached on a surface which is etched of the ridge stripe configuration which is formed and removing the Si based residue whose oxide layer is removed, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
The closest art: Kishimoto (JP 2013172059) teaches an oxidation step of oxidizing the Si-based residue, and then removing the Si oxide layer (see paragraphs [0012]-[0013]).  The prior art failed to teach or suggest removing an oxide layer of a Si based residue which is attached on a surface which is etched is removed, and then removing the Si based residue whose oxide layer is removed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art US 20070086499 disclose semiconductor light-emitting device and method of manufacturing the same including a mask layer and a photoresist layer made of silicon dioxide.  Parts of the p-side contact layer, the second p-type cladding layer, the non-oxidized layer, the first p-type cladding layer, the p-type guide layer, the active layer, the n-type guide layer and the n-type cladding layer are selectively removed by reactive ion etching.  The prior art failed to teach or suggest  removing an oxide layer of a Si based residue which is attached on a surface which is etched of the ridge stripe configuration which is formed and removing the Si based residue whose oxide layer is removed.
The prior art JP 2006086498 disclose semiconductor light-emitting device and method of manufacturing the same including a mask pattern made of silicon oxide covering the mesa structure formation region in the contact layer by a lithography method and a dry etching method using an etching gas containing fluorocarbon as a main component.  An etching gas containing chlorine such silicon tetrachloride (SiCl4) is used with the mask pattern as an etching mask. By the reactive ion etching (RIE) method used, the contact layer, the upper reflecting mirror film, the current confinement layer, the upper spacer layer, the quantum well layer, the lower spacer layer, and the lower reflecting mirror film are formed. Etching is performed until the mesa structure  is formed. Note that the step of forming the mesa structure is intended to expose the current confinement layer  on the side surface of the mesa structure, and therefore, the lower reflector film is not necessarily exposed.  The prior art failed to teach or suggest  removing an oxide layer of a Si based residue which is attached on a surface which is etched of the ridge stripe configuration which is formed and removing the Si based residue whose oxide layer is removed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Delma R. Forde whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


      /Delma R Fordé/           Examiner, Art Unit 2828                                                                                                                                                                                             
/XINNING(Tom) NIU/           Primary Examiner, Art Unit 2828